Citation Nr: 0510229	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  97-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability (other than that associated with lumbar 
radiculopathy).  

2.  Entitlement to service connection for a bilateral hip 
disability (other than that associated with lumbar 
radiculopathy).  

3.  Entitlement to service connection for a bilateral leg 
disability (other than that associated with lumbar 
radiculopathy).  

4.  Entitlement to an effective date earlier than August 10, 
2000, for the grant of a total disability rating for 
compensation purposes based upon individual unemployability 
due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1969 to October 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
October 2003, when it was remanded for further specified 
development.  


REMAND

The appellant contends that she has acquired separate and 
distinct disabilities of both knees, both hips, and both 
legs, which are the direct result of the service-connected 
lumbar spinal disability.  Lumbar radiculopathy, which 
affects both lower extremities, is already service-connected 
as part of the service-connected lumbar degenerative joint 
disease.  The Board has unsuccessfully attempted to obtain VA 
medical opinions which identify any current disabilities of 
the knees, hips, and/or legs (other than lumbar 
radiculopathy), and specify the etiology of any such current 
disabilities.  

The last VA medical opinions obtained in September 2004 
indicate that there was no neurological disability affecting 
the lower extremities (presumably, other than lumbar 
radiculopathy, although this is not clear); that there was no 
evidence of intra-articular pathology of either hip or either 
ankle (although prior privately secured bone density imaging 
studies dating from February 2001 indicate the presence of 
osteopenia of the left hip); and that degenerative joint 
disease of the knees, recently demonstrated on X-ray films, 
was not related to service.  This latter medical opinion did 
not address the question of whether any current disabilities 
of the knees, hips, and/or legs were directly caused or 
worsened by the service-connected lumbar spinal disability, 
as requested by the Board in a March 2003 development 
memorandum prepared in accordance with 38 C.F.R. § 19.9(a)(2) 
(2002).  

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

The issue of entitlement to an earlier effective date for a 
TDIU must be deferred pending the resolution of the 
additional service connection issues.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The veteran should be requested to 
provide any pertinent evidence in her 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to post-service 
treatment or evaluation of her hip, knee 
and leg disorders or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and her representative and request them 
to submit the outstanding evidence.

3.  When all indicated record development 
has been completed, the appellant should 
be scheduled for an examination by a 
physician with appropriate expertise.  
The claims files must be provided for 
review in connection with this 
examination.  Any indicated studies 
should be performed.  The examining 
physician should be requested to 
specifically identify all chronic 
disabilities of the knees, hips, and legs 
(other than lumbar radiculopathy) which 
are currently present.  Thereafter, the 
examiner with respect to each diagnosed 
disability is to opine whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that the disability is 
etiologically related to service, or was 
caused or permanently worsened by a 
service-connected disability, to 
particularly include lumbar degenerative 
joint disease with radiculopathy.  The 
rationale for all opinions expressed must 
also be provided.  

4.  The RO should also undertake any 
other development it determines to be 
warranted.  Then, the RO should prepare a 
rating decision and readjudicate the 
current claims on a de novo basis.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


